By the court:
Slidell , J.
Considering the judicial sale of the lease, and its purchase by the appellant, we are of opinion, that the court below did not err in refusing to allow him, out of the monies distributed under the sale, rent accruing after the 16th J une, 1851. According to the terms of advertisement, the purchaser of the lease was to pay rent accruing after such purchase. Such it seems would have been the obligations imposed on any third person who might have purchased. Even if there was an ambiguity in the terms of sale, the appellant, who procured the sale himself, aught not to be permitted to complain on that score, as the matter now stands.
Judgment affirmed, with costs.